           Case 1:16-cv-01548-CCC Document 58 Filed 11/02/18 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHRISTINA KASTANIDIS,                      : CIVIL ACTION NO. 1:16-CV-1548
             Plaintiff                     :
                                           : (Chief Judge Conner)
             v.                            :
                                           :
COMMONWEALTH OF                            :
PENNSYLVANIA, DEPARTMENT                   :
OF HUMAN SERVICES,                         :
             Defendant                     :

                                         ORDER

      AND NOW, this 2nd day of November, 2018, it having been reported to the Court

that the above action has been settled, IT IS HEREBY ORDERED that this action is

dismissed without costs and without prejudice, upon good cause shown within sixty (60)

days, to reinstate the action if the settlement is not consummated.




                                             /S/ CHRISTOPHER C. CONNER
                                            Christopher C. Conner, Chief Judge
                                            United States District Court
                                            Middle District of Pennsylvania
